DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “371” has been used to designate both slots (Fig. 8, page 8, line 17) and a rail (Fig. 11, Page 9, line 2).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: On page 7, line 22, “outer edge 402” should be “outer edge 403”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no description in the Specification of the recited “integral textured corner pads” and it is not understood what those are.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (10,624,473) in view of Gray (10,532,606).
Tsai discloses a frame system for holding an image substrate comprising: a hollow outer frame element (100, Fig. 1), the outer frame element further including a plurality of ribs (140, Fig. 1) formed along an inner face of the walls of the outer frame element, and an inner landing (the wall abutting the rib 140 in Fig. 4) that protrudes inwardly into a center opening of the outer frame element; and a back plate (200, Fig. 1) configured for insertion into the center opening.
However, the outer frame element does not include a plurality of recesses formed along the inner faces of the walls of the outer frame element, and the back plate does not include a plurality of locking ribs for reception within the plurality of recesses to generate a snap-fit attachment of the back plate to the hollow outer frame element. Gray teaches that it was known in the art to provide an outer frame element (12, Fig. 2) that includes a plurality of recesses (32, Fig. 2) formed along inner faces of walls of the outer frame element, and a back plate frame (14, Fig. 2) that includes a plurality of locking ribs (26, Fig. 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the outer frame disclosed by Tsai with a plurality of recesses, and to provide the back plate disclosed by Tsai with a plurality of locking ribs, as taught by Gary, in order to snap-fit the frame together.
Regarding claim 15, the ribs (140, Fig. 8) disclosed by Tsai are positioned against an outer peripheral edge of the image substrate (10, Fig. 8).
Allowable Subject Matter
Claims 2-8, 10-14, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 16, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a plurality of corner guides received within a channel formed in the inner landing of a frame, in combination with the remaining limitations of the claims.
Regarding claim 7, Bastian et al. (2019/0350387), Haney (2020/0397159), Bradford (D491,374), and Daenen (4,432,152) all disclose a detachable kickstand on a frame. However, they and the other prior art of record do not disclose or suggest, either alone or in an obviously combinable way, a raised platform that defines corner areas that are recessed relative to the raised platform, wherein one corner area includes a locking post for the kickstand, in combination with the remaining limitations of the claims.
Regarding claim 10, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a plurality of locking ribs at each corner at 90 degrees relative to one another, and each locking rib having a protrusion that extends outwardly such that a space is formed between the locking ribs and the outer frame element, in combination with the remaining limitations of the claims.
Regarding claim 13, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, a frame with four walls having a center tab and an outer frame with four walls including center protrusions that are opposed by the center tab, in combination with the remaining limitations of the claims.
Regarding claim 14, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, an inner landing with a channel formed therein and an inner edge of the landing having a plurality of protrusions, in combination with the remaining limitations of the claims.
Regarding claim 18, the prior art as applied to claim 1, above, discloses the features set forth above. However, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, the recited ribs on the inner landing, the inwardly directed lip with a first contact surface, and corner platforms that define second contact surfaces, in combination with the remaining limitations of the claims.
Claims 3-6, 8, 11, 12, 17, 19, and 20 are allowable based on their dependencies, respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Bastian et al. (2019/0350387) discloses an outer frame that includes an inner landing (112, Fig. 1A) that protrudes inwardly into a center opening (105, Fig. 1A).
Huff et al. (2017/0035221) discloses an outer frame (112, Fig. 2) and an inner frame (150, Fig. 2), the inner frame including a plurality of locking ribs (265, Fig. 10), but the outer frame features a continuous groove (270, Fig. 12A) rather than a plurality of recesses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631